1 Reported in 161 P.2d 141.
The above-named petitioner, Edward J. Collins, having filed in this court his petition for a writ of habeas corpus directed to Tom Smith, superintendent of the Washington state penitentiary, at Walla Walla, Washington, the petitioner alleging that he is unlawfully detained in the penitentiary by the superintendent above named, and that his detention is without right or warrant of law; and the respondent above named having made and filed herein his return to the petition; and the matter having been assigned for a hearing before the court sitting En Banc for July 16, 1945; and the matter having been then submitted to the court upon the record and briefs filed and oral argument by counsel for respondent; and the matter having been submitted to the court for determination; and it appearing from the record that petitioner is not entitled to the writ of habeas corpus
which he asked, and the court being fully advised:
IT IS ORDERED that the petition of the above-named Edward J. Collins for a writ of habeas corpus directed to Tom Smith, superintendent of the Washington state penitentiary, be and the same is hereby denied. *Page 940